277 F.2d 462
Calbert Clay CHARLES, Appellant,v.UNITED STATES of America, Appellee.
No. 8028.
United States Court of Appeals Fourth Circuit.
Argued March 16, 1960.Decided April 25, 1960.

Charles W. Laughlin, Richmond, Va.  (Court-appointed counsel), for appellant.
Calbert Clay Charles, pro se, on brief.
Hugh E. Monteith, Asst. U.S. Atty., Sylva, N.C.  (J. M. Baley, Jr., U.S. Atty., Asheville, N.C., on brief), for
Before SOBELOFF, Chief Judge, HAYNESWORTH, Circuit Judge, and BUTLER, District Judge.
PER CURIAM.


1
Calbert Clay Charles, who appeals from the dismissal of his petition brought under 28 U.S.C.A. 2255, is under sentence for causing forged checks to be transported in interstate commerce in violation of 18 U.S.C.A. 2314, and appellee. falsely representing himself to be a Security Investigator for the United States Army in violation of 18 U.S.C.A. 912.  The District Judge wrote a long, detailed statement of his reasons for dismissing the petition without a hearing.  We find no error.


2
It was called to our attention in the oral argument that the date on the federal warrant, written in ink, appears to have been changed from November 8 to November 9.  However, in his brief, defendant admits that he was in state custody on November 7, 1958, when he made admissions to federal officers.  There is neither a claim nor evidence in the record that defendant made further admissions to federal agents on either November 8 or November 9 before being taken to the United States Commissioner.  Thus, the date of execution of the warrant has no significance, and there is no possible question of the violation of Rule 5(a) of the Federal Rules of Criminal Procedure, 18 U.S.C.A.


3
Affirmed.